DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 11/12/21 has been approved. 

Drawings
The drawings filed on 2/24/20 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 2, 4, 8-10, 13-15 and 17-18 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kawata et al (2008/0186475) (of record) in view of Kiyose (2012/0127484).
Regarding claims 1 and 8, figure 12 of Kawata et al below discloses a method of determining positional information of a target object (14) (i.e., moving object) (par. [003]) and [0038]) in a region of space (i.e., positions A, B, C) within range of a light sensitive sensor (18), the method including: illuminating a region of space monitored by a light sensitive sensor (18) with a plurality of non-coplanar light sources (16-1, 16-2, 16-3, 16- 4), the plurality of light sources being mounted on a rigid structure (50) and having a known geometric relationship, and wherein at least some of the light sources have overlapping fields of illumination (i.e., (see figures 12 below and par. [0012], [0013] and [0044]-[0046]); changing illumination intensity selectively over time for more than one of the plurality of light sources (16- 1, 16-2, 16-3, 16-4) (i.e., light sources 16-1, 16-2, 16-3, 16-4 are turned ON and OFF) (par. [0043]-[0046]); measuring, using a light sensitive sensor (18) during a time period in which the intensity of the light sources is changing, one or more differences in an intensity of returning light (i.e., reflected light) that is reflected from the target object (14) as the target object moves through a region of space (A, B, C) monitored by the light sensitive sensor (18); and recognizing signals in response to (i) positional information of the target object (14) determined based on at least, a first position in space at a first time t0 and a second position in space at a second time t1 (i.e., ON time and OFF time of the light sources as seen from figure 3 and par. [0045]) sensed using the measured one or more differences in the intensity of the returning light (i.e., different brightness of each reflected light) (par. [0009] and [0010]) and (ii) movement of the target object (i.e., object 14 moves along a line to the detector 18 of figure 12). 

    PNG
    media_image1.png
    675
    746
    media_image1.png
    Greyscale

Kawata does not explicitly teach that the plurality of light source being mounted on a rigid structure and having a known geometric relationship; however, such the features are known in the art as taught by Kiyose.
Kiyose, from the same field of endeavor, discloses an optical position detecting device and apparatus provided with position detecting function in which a position detecting device (10) comprises a target object (Ob), a light source unit (20) and a light receiving unit (6) for receiving reflected light from the object (Ob) and determine the position of the object using position detection unit (70) (see figure 1 below). The light source unit (20) further comprises a substrate (50) and flexible substrate (40) and the light sources (31, 32) are mounted on the substrate and having a known geometric relationship (i.e., light sources arranged at a predetermined position) (par. [0009], [0042)).

    PNG
    media_image2.png
    762
    712
    media_image2.png
    Greyscale

	
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in Kawata a rigid mounting means as taught by Kiyose because this is a known way for mounting the light sources.
Regarding claims 2 and 9, Kawata et al teaches that the light sensitive sensor (18) is internally or externally mounted to an automobile (par. [0003]) and the moving target object is an obstacle or an invader that is external to the automobile (par. [0003] and [0011]).
Kawata et al does not teach that the moving object is another automobile. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the position judgment apparatus of Kawata et al to detecting the object such as an automobile instead of an obstacle or invader because it does not matter what type of moving target the device would function in the same manner.
Regarding claim 4, Kawata et al teaches further including distinguishing among the respective directionally oriented non-coplanar light sources (16-1, 16-2, 16-3, 16-4) based on different frequencies (i.¢e., different wavelengths) of the respective directionally oriented non-coplanar light sources (par. [0076)).
Regarding claim 10, Kawata et al teaches that the property is a phase difference an intensity of light (par. [0043] and figure 3).
Regarding claim 13, Kawata et al teaches that the property changing overtime is brightness (par. [0015], [0016] and [0057]).

Kawata et al does not teach that the property is frequency; however, the examiner takes the Official notice that such the feature is well known in the art for the same purpose of detecting the position of an object and it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the brightness of Kawata et al by frequency because the device would function in the same manner.
Regarding claims 14-15, Kiyose teaches that the shape of the rigid body (50) is a semicircular shape (par. [0042]).
Kiyose does not explicitly teach that the rigid structure and known geometric relationship conforms to a parabolic or hyperbolic. However, it would have been matter of design choice to choose different shapes of the rigid structure because it depends on how the light sources are arranged and how much wide angular range is needed (par. [0059]). Thus, it would be obvious to one having ordinary skill in the art to replace the rigid body (50) of Kiyose by a rigid structure conforms to a parabolic or hyperbolic whichever suitable for the device.
	Regarding claims 17-18, Kawata teaches that the target object is a moving object such as a vehicle, a robot, etc… (par. [0010] and [0011]). 
	Kawata does not teach that the target object is a moving fingertip so that the recognizing signals in response to the position information of the fingertip are gestures conveying meaning; however, such the feature is known in the art as taught by Kiyose.
	Kiyose, from the same field of endeavor, teaches that the position information of the moving fingertip is determined (see figures 1, 12a-12b and par, [0079]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the basic device of Kawata to detect the position of a gesture such as fingertip taught by Kiyose because it does not matter the moving object is a vehicle or a fingertip, the device would function in the same manner. 

Claim 3 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kawata and Kiyose as applied to claim 1 above, and further in view of Guetta et al (201 1/0043806) (of record).
Kawata et al does not explicitly teach that the use of a scanning mirror for scanning the region of space; however, such the feature is known in the art as taught by Guetta et al.
Guetta et al, from the same field of endeavor, discloses an intrusion warning system for determining positional information of a target object (i.e., a person) in a field of view (par. [0063]), the system including steps of: using a mirror for scanning the region of space by the light sensitive sensor (10) selectively illuminating respective directionally orientated light sources (62, 63, 64, 65) of a plurality of directionally oriented light sources that (i) are mounted to a single surface (12)and (ii) have at least some overlapping field of illumination (figures 6A and 6B); measuring, using the light sensitive sensor (10), one or more differences in an intensity (i.e., reflected illumination level) of the returning light emitted from the respective directionally oriented light sources and reflected from the target object (82) as the target object moves through the region of space (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the pulsed light sources of Kawata et al by a scanning light unit which including a scanning mirror as taught by Guetta et al because they are function in the same manner.

Claims 5-7 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kawata and Kiyose as applied to claim 1 above, and further in view of Venkatesh et al (2006/0028656) (of record).
Regarding claims 5-6, Kawata et al teaches that the sensor (18) is positioned apart from the plurality of light sources (16-1, 16-2, 16-3, 16-4).
Kawata et al does not teach step of determining one or more angles for the light reflected from the target object, with respect to the sensor by mapping pixels of a camera array that captured the reflected light to the one or more angles; however, such a feature is known in the art as taught by Venkatesh et al.
Venkatesh et al teaches step of determining one or more angles for the light reflected from the target object, with respect to the sensor by mapping pixels of a
camera array that captured the reflected light to the one or more angles (par. [0035]- [0036]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in Kawata et al step of determining one or more angles for the light reflected from the target object, with respect to the sensor by mapping
pixels of a camera array that captured the reflected light to the one or more angles as taught by Venkatesh et al, thus increase the accuracy of the detection.
Regarding claim 7; Venkatesh et al teaches that determining a distance of the target object from the light sources or the sensor using an angle between at least one of the light sources and the target object and a second angle between the sensor and the target object (figures 1 -3 and par. [0035] and [0036)]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include Kawata et al addition features taught by Venkatesh et al to increase the accuracy of the device.

Claims 11-12 and 16 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kawata in view of Kiyose and Alexander (2007/0076224) (of record).
Regarding claim 11, figure 12 of Kawata et al below discloses a method of determining positional information of a target object (14) (i.e., moving object) (par. [003]) and [0038]) in a region of space (i.e., positions A, B, C) within range of a light sensitive sensor (18), the method including: illuminating a region of space monitored by a light sensitive sensor (18) with a plurality of non-coplanar light sources (16-1, 16-2, 16-3, 16- 4), the plurality of light sources being mounted on a rigid structure (50) and having a known geometric relationship, and wherein at least some of the light sources have overlapping fields of illumination (i.e., (see figures 12 below and par. [0012], [0013] and [0044]-[0046]); selectively changing the illumination intensity over time for each of the plurality of light sources (16-1, 16-2, 16-3, 16-4) (i.e., light sources 16-1, 16-2, 16-3, 16-4 are turned ON and OFF); measuring, using a light sensitive sensor (18) during a time period in which the intensity of the light sources is changing, one or more differences in an intensity of returning light (i.e., reflected light) that is reflected from the target object (14) as the target object moves through a region of space (A, B, C) monitored by the light sensitive sensor (18); and recognizing signals in response to (i) positional information of the target object (14) determined based on at least, a first position in space at a first time t0 and a second position in space at a second time ti (i.e., ON time and OFF time of the light sources as seen from figure 3 and par. [0045]) sensed using the measured one or more differences in the intensity of the returning light (i.e., different brightness of each reflected light) (par. [0009] and [0010]) and (ii) movement of the target object (i.e., object 14 moves along a line to the detector 18 of figure 12). 

    PNG
    media_image3.png
    718
    739
    media_image3.png
    Greyscale


Kawata does not explicitly teach that the plurality of light source being mounted on a rigid structure and having a known geometric relationship; however, such the features are known in the art as taught by Kiyose.
Kiyose, from the same field of endeavor, discloses an optical position detecting device and apparatus provided with position detecting function in which a position detecting device (10) comprises a target object (Ob), a light source unit (20) and a light receiving unit (6) for receiving reflected light from the object (Ob) and determine the position of the object using position detection unit (70) (see figure 1 below). The light source unit (20) further comprises a substrate (50) and flexible substrate (40) and the light sources (31, 32) are mounted on the substrate (50) and having a known geometric relationship (i.e., light sources arranged at a predetermined position) (par. [0009], [0042)).

    PNG
    media_image4.png
    771
    717
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in Kawata a rigid mounting means as taught by Kiyose because this is a known way for mounting the light sources.
Kawata et al does not teach step of generating, by a computer system, the 3D model of the object for control of the system; however, such a feature is known in the art, for example, as taught by Alexander.
Alexander discloses a device for generating 3D surface models of moving object in which Alexander teaches that it is known in the art to use two existing technologies for generating moving 3D models, for example, motion capture technique is used to determine the motion of the object (par. [0005]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in Kawata et al an addition step of generating a 3D model of the object as taught by Alexander because this is a known technique which is known for analyzing human movement.
Regarding claim 12, Kawata et al teaches that the light sensitive sensor (18) is internally or externally mounted to an automobile (par. [0003]) and the target object is another automobile (i.e., moving object) that is external to the automobile (par. [0003] and [0011]).
Regarding claim 16, Kiyose teaches that the shape of the rigid body (50) is a semicircular shape (par. [0042]).
Kiyose does not explicitly teach that the rigid structure and known geometric relationship conforms to a parabolic or hyperbolic. However, it would have been matter of design choice to choose different shapes of the rigid structure because it depends on how the light sources are arranged and how and how much wide angular range is needed. Thus, it would be obvious to one having ordinary skill in the art to replace the rigid body of Kiyose by a rigid structure conforms to a parabolic or hyperbolic whichever suitable for the device.

Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive.
a. Applicant's remarks, pages 7-8, argues that the references fail to teach the limitation “the plurality of light sources being mounted on a rigid structure” as now claimed in claims 1, 8 and 11. Applicant also explained that Kiyose emphasizes that the mounting arrangement is “flexible” and “the position of a target object is detected using detection light emitted from a plurality of the light emitting devices mounted on a bent flexible substrate”. The argument is not deemed to be persuasive because: 1) it is agreed that the light sources (32) are mounted on a flexible substrate (40); 2) applicant is noted that the next step, the light sources (32) and flexible substrate (40) are mounted on a substrate supporting member/rigid substrate (50) (using adhesive agent and notches 521a and 521b) (see figure 3 and par. [0058], [0059] and [0066]). Thus, the rigid substrate taught by Kiyose is substrate supporting member (50), not flexible substrate (40) and the light sources are mounted indirectly on the rigid substrate (50).
b. Applicant is also noted that even though Kawata does not mention the plurality of light sources being mounted on a rigid structure and having a known geometric relationship; however, it is a common sense that some means have to be there to hold the light sources. In addition, such limitation is well known in the art as taught by Kiyose above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2877                                                                                                                            November 3, 2022